Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-16, 18, 20, 21, 24, 26 and 27 are currently pending in the instant application.  Applicants have amended claims 16, 20, 21, 24 and 26,  cancelled claims 19, 22, 23 and 25 and added new claim 27 in an amendment filed on November 22, 2021.  Claims 1-16 and 27 are rejected and claims 18, 20, 21, 24, 26 are objected in this Office Action.

I.	Response to Remarks
Applicants’ amendment, filed on November 22, 2021, has overcome the rejection of claims 19-22 under 35 USC 112, first paragraph as not being fully enabled for the method claimed; the rejection of claims 23-35 under 35 USC 112, first paragraph as not being fully enabled for the method claimed and the rejection of claim 26 under 35 USC 112, first paragraph as not being fully enabled for the method claimed.  The above rejections have been withdrawn.
Applicants have not filed a terminal disclaimer with regards to the ODP rejection of claims 1-16 as being unpatentable over claims 1-13 of US Patent No. 10752653.  Therefore, the rejection has been maintained.
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  



III.	Rejection(s)
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10752653.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 
    PNG
    media_image1.png
    472
    701
    media_image1.png
    Greyscale


Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image2.png
    418
    321
    media_image2.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims a composition comprising a compound of formula I 
    PNG
    media_image3.png
    162
    352
    media_image3.png
    Greyscale
and a pharmaceutically acceptable carrier whereas the issued patent claims the compound itself.
Finding Prima Facie Obviousness
	The genus compound of the instant application has the same scope relating to the compound of formula I 
    PNG
    media_image3.png
    162
    352
    media_image3.png
    Greyscale
.  The only difference is that the instant application is drawn to a composition comprising the already claimed compound in the issued patent.  In Ex parte Douros, 163 USQ 667 (PTO Bd App 1968), it was well established that it is obvious to add a carrier to an obvious compound.  The scope of the compounds in the patented claims 1-16 and the scope of the claims 1-13 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again in the instant application by simply adding a pharmaceutical carrier to make a composition since the scope already patented falls within the full scope of the instant claims 1-16.  As a result, the claims are rejected under obviousness-type double patenting.

IV.  Objections
Dependent Claim Objections
Dependent Claims 18, 20, 21, 24, 26 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626